Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 09/27/2021 and has been entered. Claims 1-3, 5, 6, 8-15, 17-19 have been amended. Claims 4, 7 and 16 have been cancelled. Claims 20-23 have been added. Claims 1-3, 5-6, 8-15, 17-23 are pending in this application, with claims 1, 11 and 19 being independent.
	
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the sentiment analyzer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,411,687 (“Bohacek et al.”) in view of U.S. Publication No. 2020/0195779 (“Weisman et al.”) and further in view of U.S. Publication No. 2018/0278750 (“Avila et al.”).

Regarding claim 1, Bohacek et al. discloses a system for soft skills-based call routing, the system comprising: 

	a sentiment analyzer (col. 2, lines 26-29, the switch 1 is connected to mood analyzer, via an output line 9. The mood analyzer consists of a Touch-tone (TT) characteristic unit 5, mood detector 6, word detector 7 and speaker characteristic unit 8) for detecting prosodic data in the incoming call indicative of a caller’s emotional state (col. 2, lines 47-52, the mood detector unit 6 monitors the caller's voice and by analyzing the phonemes or other voice characteristics, such as rapidity of speech, loudness or quickness of response with a neural net device. Based on these features the mood detector unit determines the degree of the caller's potential annoyance or the impatience of the caller); and
	an automatic call distributor module for routing the incoming call to an agent based on the prosodic data (col. 3, lines 17-22, the information is used in two ways: When the annoyance level exceeds a preset threshold determined by the mood logic unit 4, it is used by the switch to route the call to a set of agents that are good at dealing with annoyed customers).
	Bohacek et al. discloses the call is routed to the next available agent that is good at handling this kind of call. For example an angry male/female could be routed to a patient female/male agent who has been trained in dealing with annoyed customers (col. 4, lines 1-5). Bohacek et al. also discloses a feedback method for the dynamically modifying the mood analysis method with respect to the customer (col. 4, lines 35-38). 
	However Bohacek et al. does not specify a database for storing artifacts indicative of agent soft skills based on all calls in which the agent participates, and an artificial intelligence module that continuously updates a soft skills score of the agent based on all calls in which the agent participates, and after each call in which the agent participates the artificial intelligence module automatically 
	Also in discussing agent monitoring, Weisman et al. discloses a contact center system performing agent behavioral analytics for generating an agent profile. The contact center system includes a database for storing interactions or calls between users and agents, and other data such as transcribed calls, features extracted from the call, an ML behavioral model for calculating behavioral analytics, calculated behavioral analytics, and any other relevant data. Illustrated in Fig. 2, operations 230, 240, 250 and 260 are repeated for each of the tagged calls ([0049]). In operation 260 prosody-based features of the tagged call may be calculated. The prosody-based features may be selected from a prosody features generated by a prosody engine ([0082]). For example, soft skills such as rapport and empathy features may capture how emphatic the agent is, and whether the agent tries to build rapport with the customer. The rapport and empathy features may be based on dialog act (DA) analysis ([0072]). Finally, in operation 270, a machine learning (ML) behavioral model may be trained to produce scores for behavioral metrics or attributes of a future call, based on the text-based features of the tagged calls, the sentiment-based features of the tagged calls, the prosody-based features of the tagged calls and the at least one score associated with each of the tagged calls ([0083]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store artifacts indicative of agent soft skills from each interaction as disclosed by Weismann et al. to the agent selection and call routing in Bohacek et al. in order to enable call center operators to better match agent skills to caller by dynamically updating agent skill set.
	While Weisman et al. discloses the soft skills score is calculated and updated for each of the tagged calls ([0049] and [0083]), it does not specify all agent calls are continuously updated as claimed. In a similar field of endeavor, Avila et al. discloses a support agent is matched to the customer based on an evaluation of the request. The support agent is selected from a pool of support agents based on and continuously updated, where the support agent data is utilized in a determination that identifies a best possible match for assigning a support agent to a case of a specific customer. Support agent data includes: customer performance reviews of support agents, organizational reviews of the support agents, agent self-evaluations that include a review of a technical expertise of the support agents and a review of communication skills of the support agents and availability information for the support agents, among other examples. A routing determination model may be configured to utilize support agent data in generating future matching.	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohacek et al. in view of Weisman et al. to perform continuous evaluation of agent performance as disclosed by Avila et al. for increased granularity of performance data.

Claim 11 recites a method for soft skills-based call routing as performed by the system disclosed in Claim 1 above. Thus claim 11 is rejected based on Bohacek et al. in view of Weisman et al. and Avila et al. for the same reasons as discussed with respect to claim 1 above. 

Regarding claim 2, Bohacek et al. in view of Weisman et al. and Avila et al. discloses the system of claim 1, wherein the artifacts include one or more of voice recordings, chat transcripts and key performance indicators (Weisman, [0003] transcribing an incoming call to produce a call transcription and using a trained convolutional neural network (CNN) to produce an at least one behavioral label for the agent in the incoming call for at least one behavioral metric, based on the call transcription).
  
Regarding claim 3, Bohacek et al. in view of Weisman et al. and Avila et al. discloses the system of claim 1, wherein the artificial intelligence module further includes 
(a) a soft skills scorer for receiving the artifacts and in response computing agent soft skills scores (Weisman, [0083] The ML behavioral model may be trained to obtain a feature list of a call and provide grades with respect to the set of attributes, e.g., the ML behavioral model may be trained to provide a grade per each attribute of the set of attributes. Training the ML behavioral model using calls of the training-set may involve providing the features of each tagged call from the training set along with a vector of behavioral labels of the tagged call, and adjusting weights and model parameters using the features of the tagged calls as inputs to the ML behavioral model and the vector of behavioral labels as outputs of the ML behavioral model.), and 
	(b) an unsupervised learner module for receiving the artifacts and in response adding and feeding new parameters to the soft skills scorer (Weisman, [0042] the behavioral profile may be tuned using feedback from a human operator, e.g., a supervisor, however, this is not mandatory, and the process may be fully automated).  
Regarding claims 6 and 12, Bohacek et al. in view of Weisman et al. and Avila et al. discloses wherein the agent soft skill scores are indicative of one or more of patience, empathy and timeliness (Weisman, [0072] rapport and empathy features).  

Regarding claim 13, Bohacek et al. in view of Weisman et al. and Avila et al. discloses the step of collecting at least one of interaction evaluation data and incidents of agent interruptions to generate a parameterized agent soft skill score for patience (As part of the agent soft skill evaluation, Weisman discloses determining features related to call-flow in para. [0060-0064]. The call flow features may model the general flow of the call. For example, the silence ratio and the silence percent per chunk 

Regarding claims 8 and 14, Bohacek et al. in view of Weisman et al. and Avila et al. discloses wherein the soft skills score of the agents are based at least in part on interaction evaluation data that includes customer call ratings (Weisman, [0039] The model may be trained in a training phase using labeled or tagged calls, e.g., calls that were associated or annotated with one or more behavioral labels, grades, scores or ratings that may grade the call with respect to one trait or attribute of a set of attributes or behavioral metrics.).
Regarding claim 9 and 15, Bohacek et al. in view of Weisman et al. and Avila et al. discloses the step of detecting how said prosodic data changes from start of the incoming call to end of the incoming call to generate a parameterized agent soft skill score for empathy (Weisman, [0081] Reference is now made to FIG. 4 depicting a graph of sentiment over time helpful in demonstrating embodiment of the invention. FIG. 4 presents the audio recording of a customer 410 and an agent 420 and the sentiment of the customer per time 430 in the call.).

Regarding claim 10, Bohacek et al. in view of Weisman et al. and Avila et al. discloses wherein the artificial intelligence module detects duration of the incoming call to generate a parameterized agent soft skill score for timeliness (As part of the agent soft skill evaluation, Weisman discloses determining features related to call-flow in para. [0060-0064]. The call flow features may model the general flow of the call. For example, the silence ratio and the silence percent per chunk features may be derived using an automatic speech recognition (ASR) tool, without a full transcription. Call duration may be measured by the recorder. Silence ratio, calculated by dividing total silent time in the call by the total call duration. Agent activity ratio, calculated by dividing the total agent activity time by the total customer activity time. Customer activity ratio, calculated by dividing the total customer activity time by the total customer activity time. A plurality of silence percent per chunk features--the call may be split into a plurality of chunks or parts, e.g., into 4 chunks, of equal or not equal duration, and a feature for each chunk may be calculated by dividing a total silent time in the chunk by a total chunk time.).

Regarding claim 19, Bohacek et al. discloses a non-transient computer readable medium comprising program instructions for causing a computer to perform the method of: 
	processing one or more digits, voice and text of an incoming call (Fig. 1 IVR 3; col. 3, lines 60-65, when a call is received by the call center switch 1, it is first connected to the interactive voice response unit (IVR) 3 and the mood analyzer. The IVR asks the caller for information, such as the caller's account number or the nature of the call (e.g. reservation, flight arrival, billing problem) etc.); 
	detecting prosodic data in the incoming call, wherein the prosodic data is indicative of a caller’s emotional state (col. 2, lines 47-52, the mood detector unit 6 monitors the caller's voice and by analyzing the phonemes or other voice characteristics, such as rapidity of speech, loudness or quickness of response with a neural net device. Based on these features the mood detector unit determines the degree of the caller's potential annoyance or the impatience of the caller); and

	Bohacek et al. discloses the call is routed to the next available agent that is good at handling this kind of call. For example an angry male/female could be routed to a patient female/male agent who has been trained in dealing with annoyed customers (col. 4, lines 1-5). Bohacek et al. also discloses a feedback method for the dynamically modifying the mood analysis method with respect to the customer (col. 4, lines 35-38). 
	However Bohacek et al. does not specify storing in a database artifacts of all calls in which the agent participates, wherein the artifacts are indicative of agent hard skills and soft skills; using an artificial intelligence module to continuously update a soft skills score of the agent based on all calls in which the agent participates, and after each call in which the agent participates automatically communicating an updated soft skills score of the agent to an automatic call distributor module; and the automatic call distributor module routing a future call to the agent based on the updated soft skills score of the agent, and routing artifact input from the future call to the artificial intelligence module, wherein the artificial intelligence module determines how much impact the updated soft skill score of the agent had on routing the future call.
	Also in discussing agent monitoring, Weisman et al. discloses a contact center system performing agent behavioral analytics for generating an agent profile. The contact center system includes a database for storing interactions or calls between users and agents, and other data such as transcribed calls, features extracted from the call, an ML behavioral model for calculating behavioral for each of the tagged calls ([0049]). In operation 260 prosody-based features of the tagged call may be calculated. The prosody-based features may be selected from a prosody features generated by a prosody engine ([0082]). For example, soft skills such as rapport and empathy features may capture how emphatic the agent is, and whether the agent tries to build rapport with the customer. The rapport and empathy features may be based on dialog act (DA) analysis ([0072]). Finally, in operation 270, a machine learning (ML) behavioral model may be trained to produce scores for behavioral metrics or attributes of a future call, based on the text-based features of the tagged calls, the sentiment-based features of the tagged calls, the prosody-based features of the tagged calls and the at least one score associated with each of the tagged calls ([0083]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store artifacts indicative of agent soft skills from each interaction as disclosed by Weismann et al. to the agent selection and call routing in Bohacek et al. in order to enable call center operators to better match agent skills to caller by dynamically updating agent skill set.
	While Weisman et al. discloses the soft skills score is calculated and updated for each of the tagged calls ([0049] and [0083]), it does not specify all agent calls are continuously updated as claimed nor routing artifact input from the future call to the artificial intelligence module, wherein the artificial intelligence module determines how much impact the updated soft skill score of the agent had on routing the future call.
 In a similar field of endeavor, Avila et al. discloses a support agent is matched to the customer based on an evaluation of the request. The support agent is selected from a pool of support agents based on application of a model that analyzes support agent data in correlation with the generated insights. Specifically, in para. [0026] support agent data is information pertaining to a specific support agent. In one example, the support agent data may be managed and continuously updated, where the support agent data is utilized in a determination that identifies a best possible match for routing artifact input from the future call to the artificial intelligence module, wherein the artificial intelligence module determines how much impact the updated soft skill score of the agent had on routing the future call, Avila et al. discloses support agent data includes: customer performance reviews of support agents, organizational reviews of the support agents, agent self-evaluations that include a review of a technical expertise of the support agents and a review of communication skills of the support agents and availability information for the support agents, among other examples ([0026-0029]). A routing determination model may be configured to utilize support agent data in generating future matching. Examiner interprets the insights disclosed by Avila et al. corresponding to the claimed impact because the self-evaluation includes a review of problem solving ability of the support agent in the communication.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bohacek et al. in view of Weisman et al. to perform continuous evaluation of agent performance as disclosed by Avila et al. for increased granularity of performance data.

Regarding claims 20 and 22, Bohacek et al. in view of Weisman et al. and Avila et al. discloses wherein the automatic call distributor module routes a future call to the agent, and artifact input from the future call is routed by the automatic call distributor to the artificial intelligence module, wherein the artificial intelligence module determines how much impact the updated soft skills score of the agent had on routing the future call (Avila, support agent data includes: customer performance reviews of support agents, organizational reviews of the support agents, agent self-evaluations that include a review of a technical expertise of the support agents and a review of communication skills of the support agents and availability information for the support agents, among other examples ([0026-0029]). A routing determination model may be configured to utilize support agent data in generating future matching. Examiner interprets the insights disclosed by Avila et al. corresponding to the claimed impact because the self-evaluation includes a review of problem solving ability of the support agent in the communication.).  

Regarding claims 21 and 23, Bohacek et al. in view of Weisman et al. and Avila et al. discloses wherein the artifacts comprise one or more of: the agent's feedback of his/her performance and supervisor evaluation (Avila, [0029] Support agent data may comprise: customer performance reviews of support agents from the pool of support agents, organizational reviews of the support agents, agent self-evaluations (that include a review of a technical expertise of the support agents and a review of communication skills of the support agents) and availability information for the support agents.).

Claims 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,411,687 (“Bohacek et al.”) in view of U.S. Publication No. 2020/0195779 (“Weisman et al.”) in view of U.S. Publication No. 2018/0278750 (“Avila et al.”) and further in view of U.S. Patent No. 8,767,948 (“Riahi et al.”).

Regarding claim 5, Bohacek et al. in view of Weisman et al. and Avila et al. do not specify an overflow server for routing emergency incoming calls to the highest priority agent in cases of emergency by providing agents who are specially trained to handle situations that are deemed critical or for situations requiring specialized soft skills. 
	Also in discussing a call routing system, Riahi et al. discloses a workload distribution module for distributing work tasks to the appropriate resources.  Depending on factors such as the nature (e.g., severity, complexity, priority, business value, etc.) of the work task, the service level agreement (SLA) between the customer and the contact center, etc., the workload distribution module 1155 may assign the work task to a separate resource, such as a live agent or back office staff member. Additionally, the automated agent may assign live agents to the customer based on factors such as the customer's preferred soft skills in live agents, the customer's current mood, the customer's previous experiences 
	It would have been obvious to a person of ordinary skill in the at before the effective filing date of the claimed invention when routing incoming calls to provide agents who are specially trained to handle emergency situations in order to address all levels of caller requests.

Regarding claim 17, Bohacek et al. in view of Weisman et al. and Avila et al. do not further specify comprising routing the incoming calls to an agent with low soft skills during off hours.    
	Also in discussing a call routing system, Riahi et al. discloses a workload distribution module for distributing work tasks to the appropriate resources.  Depending on factors such as the nature (e.g., severity, complexity, priority, business value, etc.) of the work task, the service level agreement (SLA) between the customer and the contact center, etc., the workload distribution module 1155 may assign the work task to a separate resource, such as a live agent or back office staff member.
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the call routing rules such that low priority agents are used during low priority times or for low priority calls in order to reserve high performing agents for high priority calls or high priority time periods.

Regarding claim 18, Bohacek et al. in view of Weisman et al. and Avila et al. do not specify the step of routing emergency incoming calls to the highest priority agent in cases of emergency by providing agents who are specially trained to handle situations that are deemed critical or for situations requiring specialized soft skills. 

	It would have been obvious to a person of ordinary skill in the at before the effective filing date of the claimed invention when routing incoming calls to provide agents who are specially trained to handle emergency situations in order to address all levels of caller requests.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652